Exhibit 10.1

ZYGO CORPORATION

EXECUTIVE TRANSITION agreement

with

●

 

AGREEMENT made as of the ____ day of ●, by and between ZYGO CORPORATION (the
“Company”) and ● (the “Executive”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (defined below) exists and that, because of
the inherent personal, professional and financial uncertainties, the threat or
occurrence of a Change in Control may result in the departure of or in
significant distractions to key management personnel; and

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to be able to retain the services of the Executive
without regard to the distraction of a threat or occurrence of a Change in
Control, and to ensure the Executive’s continued dedication and efforts in such
event without undue concern for his personal, financial and employment security;
and

WHEREAS, in order to induce the Executive to remain in the employ of the Company
and ensure the Executive’s continued dedication to and efforts on behalf of the
Company in the event of a potential threat or the occurrence of a Change in
Control, the Company desires to provide certain protections to the Executive in
the event his employment terminates in connection with a Change in Control.

NOW, THEREFORE, the parties agree as follows:

1.                  Definitions. For the purposes hereof, the following terms
shall have the meanings ascribed to them below.

(a)                “Cause” means (1) if there is an employment agreement between
the Executive and the Company which defines the term “cause” (or a term of like
import), the Executive’s engaging in conduct that constitutes “cause” (or a term
of like import) under such agreement; and (2) if there is no employment
agreement between the Executive and the Company which defines the term “cause”
(or a term of like import), the Executive’s (A) conviction or plea of nolo
contendre to a felony; (B) commission of fraud or a material act or omission
involving dishonesty with respect to the Company or its subsidiaries, (C)
willful and continued failure to substantially carry out the material
responsibilities of the Executive’s employment (other than a failure
attributable to illness or injury) that is not cured by the Executive within a
reasonable time after notice thereof is provided by the Board to the Executive;
or (D) gross negligence or willful misconduct in the performance of the
Executive’s duties which has had or is reasonably likely to have a material
adverse effect on the Company.

(b)               “Change in Control” means any of the following events:


--------------------------------------------------------------------------------



(i)                 the acquisition in one or more transactions by any “Person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Exchange Act) of “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of forty per cent (40%) or more of the
combined voting power of the Company’s then outstanding voting securities (the
“Voting Securities”), provided, however, that Voting Securities acquired
directly from the Company by any Person shall be excluded from the determination
of such Person’s Beneficial Ownership of Voting Securities (but such Voting
Securities shall be included in the calculation of the total number of Voting
Securities then outstanding); or

(ii)               the consummation of a merger or consolidation involving the
Company if the stockholders of the Company immediately before such merger or
consolidation do not own, directly or indirectly immediately following such
merger or consolidation, more than fifty percent (50%) of the combined voting
power of the outstanding Voting Securities of the corporation resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger or
consolidation; or

(iii)             the individuals who, as of the date hereof, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute more than
fifty percent (50%) of the Board, provided, however, that if the election, or
nomination for election by the Company’s stockholders of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board; or

(iv)             a complete liquidation or dissolution of the Company or the
sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because forty percent (40%) or more of the then outstanding Voting
Securities is acquired by (1) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries, or (2) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the shareholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.

(c)                “Company” means Zygo Corporation and, following a Change in
Control, any direct or indirect successor to the business of Zygo Corporation.

(d)               “Good Reason” means actions or omissions by the Company or an
affiliate resulting in a material negative change in the employment relationship
with the Executive which, for the purposes hereof, means, without the advance
written consent of the Executive:

(i)                 the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities as in effect immediately prior to the Change in Control, or any
other material diminution in such position, authority, duties or
responsibilities;



- 2 -

--------------------------------------------------------------------------------





(ii)               any reduction in the Executive’s annual base salary in effect
immediately prior to the Change in Control;

(iii)             the failure to provide the Executive with bonus opportunities
at least as generous in the aggregate as those to which the Executive was
entitled immediately prior to the Change in Control;

(iv)             any failure by the Company to timely pay the Executive any
compensation earned by the Executive;

(v)               the Company’s requiring the Executive (1) to be based at any
office or location more than fifty (50) miles from the office where the
Executive was employed immediately prior to the Change in Control, unless said
office is closer to the Executive’s primary residence, or (2) to travel on
Company business to a materially greater extent than required immediately prior
to the Change in Control; or

(vi)             the failure or refusal by the successor or acquiring company to
expressly assume the obligations of the Company under this Agreement upon the
consummation of a Change in Control.

Notwithstanding the foregoing, Executive will not have “Good Reason” to
terminate his employment merely because he is no longer a senior executive of a
public company or has a different organizational title as a result of a Change
in Control, provided that the Executive’s operational duties, responsibilities
and authority with respect to the business of the acquired or successor company
are not otherwise materially diminished. As a condition to terminating his
employment for Good Reason, the Executive must specify in writing to the Company
(or the successor or acquiring company) the nature of the act or omission that
the Executive deems to constitute Good Reason and provide the Company (or the
successor or acquiring company) 30 days after receipt of such notice to review
and, if required, correct the situation (and thus prevent Executive’s
termination for Good Reason). Notice of termination for Good Reason must be
provided, if at all, within 90 days after the occurrence of the event or
condition giving rise to such termination.

(e)                “Severance Event” means a termination of the Executive’s
employment with the Company and its subsidiaries (1) by the Company without
Cause, or (2) by the Executive for Good Reason, in either case occurring within
one year following the date of a Change in Control.

2.                  Severance Protection. If a Severance Event occurs, then the
Executive will be entitled to receive any accrued and unpaid compensation,
consisting of the unpaid amount, if any, of Executive’s previously earned base
salary; the unpaid amount, if any, of the bonus earned by the Executive for the
preceding year; and any vested payments and benefits accrued by the Executive
under and in accordance with the terms of any employee plan in which the
Executive was a participant. In addition, subject to the provisions hereof,
including, without limitation, the Executive’s satisfaction of the release
condition set forth in Section 3, the Executive will be entitled to receive the
following payments and benefits:

(a)                a single sum cash payment equal to the product of (i) 100% of
the amount of the Executive’s target bonus opportunity for the fiscal year in
which the Executive’s employment

 

- 3 -

--------------------------------------------------------------------------------



terminates, multiplied by (ii) a fraction, the numerator of which is the number
of days elapsed from the beginning of the fiscal year in which his employment
terminates until the date of such termination, and the denominator of which is
365;

(b)               a single sum cash payment in an amount equal to 1.0 times the
sum of (i) the Executive’s annual rate of salary in effect on the date the
Executive’s employment terminates (or, if greater, the rate in effect
immediately before the Change in Control), plus (ii) 100% of the amount of the
Executive’s target bonus opportunity for the fiscal year in which the
Executive’s employment terminates (or, if there is no target bonus for such
year, the amount of the bonus earned by the Executive for the immediately
preceding year);

(c)                accelerated vesting of any stock options, restricted stock
units, shares of restricted stock and other forms of equity-based incentive
awards that are assumed by an acquiring or successor company (or an affiliate
thereof) in connection with the Change in Control and that are not otherwise
fully vested at the time the Executive’s employment terminates; and

(d)               if, immediately before the termination of the Executive’s
employment, the Executive and/or the Executive’s spouse and/or any of the
Executive’s dependents participates (other than via COBRA) in a Company group
health plan, then, for the 12 months following the date of such termination (or,
if sooner, until corresponding coverage is obtained under a successor employer’s
plan), the Executive and/or such spouse and/or dependents may elect to continue
participating in the Company’s plan at the same benefit and contribution levels
and on the same basis as if the Executive’s employment had continued (which
continuing participation will be deemed to be in addition to and not in lieu of
COBRA if (and only if) such continuing participation is otherwise available
under the terms of the plan, it being understood that such continuing coverage
will be counted against the COBRA continuation coverage if it is not otherwise
available under the plan); provided, however, that, if such subsidized coverage
would cause the plan to be discriminatory in violation of applicable tax law,
the amount of the Company’s subsidy will be reported as W-2 wage income to the
Executive.

3.                  Release of Claims and Other Conditions; Timing of Payments.
Notwithstanding anything to the contrary contained herein, the Executive’s right
to receive and retain any severance payments or benefits listed in subsections
(a) through (d) of Section 2 shall be conditioned upon (a) the Executive’s
having delivered to the Company, within 60 days after the Severance Event, a
valid and binding release, substantially in the form annexed hereto as Exhibit
A, which is no longer subject to revocation; and (b) Executive’s compliance with
the restrictive covenants described in Exhibit B annexed hereto (the
“Restrictive Covenants”). If the Executive timely satisfies the foregoing
release condition and continues to then be in compliance with the Restrictive
Covenants, then payment of the amount described in Section 2(b) will be made
within five business days following the date the release condition is satisfied
or, if sooner, the date 60 days after the date of the Severance Event; provided,
however, that, if such 60-day period spans more than one calendar year, the
payment shall be made on the first day of the second calendar year or, if later,
the date which is five business days after the date the release condition is
satisfied. If the Executive violates any of the Restrictive Covenants after
having received (directly or indirectly) any of the payments described in
sections (a) through (d) of Section 2, the Company will be entitled to recoup
from the Executive the amount of any such payments by bringing an action to
recoup such payments within 120 days after the first anniversary of the
Executive’s termination of employment, and the Executive will not be entitled

 

- 4 -

--------------------------------------------------------------------------------



to receive any payments or benefits that would otherwise have been payable or
provided to the Executive after the date of such violation of the Restrictive
Covenants.

4.                  Golden Parachute Tax Limitation. If the Executive is
entitled to receive payments and benefits under this Agreement and if, when
combined with the payments and benefits the Executive is entitled to receive
under any other plan, program or arrangement of the Company, the Executive would
be subject to excise tax under Section 4999 of the Code or the Company would be
denied a deduction under Section 280G of the Code, then the severance amounts
otherwise payable to the Executive under this Agreement will be reduced by the
minimum amount necessary to ensure that the Executive will not be subject to
such excise tax and the Company will not be denied any such deduction.

5.                  Effect of Other Agreements. Notwithstanding the provisions
hereof (including, without limitation, Section 15 hereof), if any termination or
severance payments or benefits are made or provided to the Executive by the
Company pursuant to a written employment or other agreement between the
Executive and the Company, the payments and benefits required to be provided
under this Agreement shall be reduced by the amount of the comparable payments
and benefits payable under such other agreement(s) in order to avoid
duplication.

6.                  No Duty to Mitigate. Except as otherwise specifically
provided herein, the Executive’s entitlement to payments and benefits hereunder
is not subject to mitigation or a duty to mitigate by the Executive.

7.                  Successors and Assigns. The Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation, or otherwise, to all or substantially all the business or assets
of the Company and its subsidiaries taken as a whole, and as a condition to any
such purchase, merger, consolidation or other form of transaction, expressly and
unconditionally to assume and agree to perform or cause to be performed the
Company’s obligations under this Agreement. In any such event, the term
“Company,” as used herein shall include any such successor or assignee.

8.                  Legal Fees to Enforce Rights after a Change in Control. If,
following a Change in Control, the Company fails to comply with any of its
obligations under this Agreement or the Company takes any action to declare this
Agreement void or unenforceable or institutes any arbitration, litigation or
other legal action designed to deny, diminish or to recover from the Executive
the payments and benefits intended to be provided, then the Executive shall be
entitled to select and retain counsel at the expense of the Company to represent
the Executive in connection with the good faith initiation or defense of any
arbitration, litigation or other legal action, whether by or against the Company
or any director, officer, stockholder or other person affiliated with the
Company or any successor thereto in any jurisdiction, in connection with the
enforcement by the Executive of the Executive’s rights hereunder.

9.                  Not a Contract of Employment. This Agreement shall not be
deemed to constitute a contract of employment between the Executive and the
Company. Nothing contained herein shall be deemed to give the Executive a right
to be retained in the employ or other service of the Company or to interfere
with the right of the Company to terminate the Executive’s employment at any
time.

 

- 5 -

--------------------------------------------------------------------------------



10.              Arbitration. Any claim or controversy arising out of or
relating to this Agreement or the breach hereof shall be resolved exclusively by
arbitration. Any such arbitration will be administered in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”), in the Hartford, Connecticut metropolitan area before an experienced
employment law arbitrator licensed to practice law in that jurisdiction who has
been selected in accordance with such Rules. Each party may be represented by
counsel of its or his own choosing. The arbitrator’s award will be enforceable,
and a judgment may be entered thereon, in a federal or state court of competent
jurisdiction in the state where the arbitration was held. The decision of the
arbitrator will be final and binding.

11.              Governing Law. This Agreement shall be governed by the laws of
the State of Connecticut, excluding its conflict of law rules.

12.              Continuing Indemnification. If the Executive is made, or
threatened to be made, a party to any legal action or proceeding, whether civil
or criminal, including any governmental or regulatory proceedings or
investigations, and whether commencing before or after the termination of the
Executive’s employment with the Company and its subsidiaries, by reason of the
fact that the Executive is or was an employee, officer or director of the
Company or any of its subsidiaries, the Executive shall be indemnified by the
Company, and the Company shall pay the Executive’s related expenses when and as
incurred, all to the fullest extent permitted by the laws of the State of
Delaware and the Company’s organizational documents and as may be covered by
liability insurance, to the same extent as is applicable to other officers of
the Company. The foregoing shall be in addition to any other indemnification
coverage which the Executive may have at the time of the Change in Control.

13.              Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.

14.              Tax Withholding; Section 409A Compliance. The payment of any
amount pursuant to this Agreement shall be subject to all applicable tax
withholding. For the purposes of this Agreement, a “termination of employment”
or words of like import shall mean a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986 and the regulations
issued thereunder. Notwithstanding any provision to the contrary in this
Agreement, if the Executive is treated as a “specified employee” within the
meaning of Section 409A of the Code at the time of the termination of his
employment, and if any payment otherwise required to be made to the Executive
under this Agreement on account of the termination of the Executive’s employment
constitutes deferred compensation subject to the Section 409A of the Internal
Revenue Code of 1986 and the regulations and other applicable guidance issued by
the Internal Revenue Service thereunder, then such payment shall be delayed
until the first business day after the expiration of six months following the
date of the Executive’s termination of employment or, if earlier, the date of
Executive’s death. On the delayed payment date, there shall be paid to the
Executive (or the Executive’s estate, as the case may be) in a single cash
payment an amount equal to the aggregate amount of the payments delayed pursuant
to the preceding sentence. It is intended that any amounts payable under this
Agreement and Company’s and Executive’s exercise of any authority or discretion
hereunder shall comply with, and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code. This Agreement shall be construed and
interpreted in a manner that is consistent with that intent. Notwithstanding the
foregoing,

 

- 6 -

--------------------------------------------------------------------------------



Executive shall be solely responsible, and the Company shall have no liability,
for any taxes, acceleration of taxes, interest or penalties arising under
Section 409A of the Code.

15.              Entire Agreement. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior and/or contemporaneous understandings,
agreements or representations, written or oral, relating to the subject matter
hereof. Toward this end, and without limiting the foregoing, effective
simultaneously with the execution of this Agreement, (a) this Agreement
supersedes in its entirety any outstanding agreement, offer letter or other
document that provides solely for severance or other payments or benefits to the
Executive upon termination of employment in connection with a change in control
of the Company, and (b) this Agreement supersedes to the extent necessary to
avoid duplication, the provisions of any other outstanding agreement, offer
letter or other document which, among other things, provide severance or other
payments or benefits to the Executive upon termination of employment in
connection with a change in control of the Company. It is acknowledged that,
without limitation, the Company and the Executive are parties to the
agreement(s) listed on Exhibit C hereto, which may provide for payments or
benefits to the Executive upon termination of employment in connection with a
change in control of the Company. This Agreement may be amended only by a
written instrument signed by both parties.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

ZYGO CORPORATION


By:____________________________________
President, Chief Executive Officer and
Chairman

_______________________________________
Executive

 

 

 

- 7 -

--------------------------------------------------------------------------------



exhibit a
RELEASE AGREEMENT

This Release Agreement (“Agreement”) is made as of ● by and between ●
(“Executive”) and ZYGO CORPORATION (the “Company”).

 

1.      This will confirm that a severance event as described in Section 1(e) of
the Executive Transition Agreement between Executive and the Company, dated ●
(the “Executive Transition Agreement”), has occurred. In accordance with Section
3 of the Executive Transition Agreement, the Executive’s right to receive and
retain certain severance payments and benefits under Section 2 of the Executive
Transition Agreement is conditioned upon the timely receipt by the Company of a
general release by the Executive in favor of Company, its affiliates and their
officers, directors and employees, which is no longer subject to revocation.
Accordingly, in consideration of the severance payments and benefits under the
Executive Transition Agreement and other good and valuable consideration,
Executive for himself and for the executors and administrators of his estate,
his heirs, successors and assigns, hereby releases and forever discharges the
Company and its officers, directors, employees and stockholders from any and all
claims, actions, causes of action, suits, sums of money, debts, dues, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, demands or damages of any nature whatsoever or by reason of any
matter, cause or thing regardless of whether known or unknown at present, which
against the Company or any of its officers, directors, employees or stockholders
Executive ever had, now has or may have arising out of or relating to any
transaction, dealing, relationship, conduct, act or omission, or any other
matters or things occurring or existing at any time prior to and including the
date of this Release (collectively defined herein as “Claims”). This Release
includes, but is not limited to, all Claims the Executive might have under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e, et. seq.; 42
U.S.C. §§1981, et. seq.; the Americans with Disabilities Act, 29 U.S.C. §§2000e,
et. seq.; the Age Discrimination in Employment Act; the Older Workers Benefits
Protection Act; the federal Family and Medical Leave Act; Section 451 et. seq.;
similar Connecticut laws, and any and all statutory and common law causes of
action for defamation; slander; slander per se; defamation per se; false light;
tortious interference with prospective business relationships; assault; sexual
assault; battery; sexual harassment; sexual discrimination; hostile work
environment; discrimination; retaliation; workers’ compensation retaliation;
wrongful termination; intentional infliction of emotional distress; breach of a
duty or obligation of any kind or description, including any implied covenant of
good faith and fair dealing; and for breach of contract or any tort whatsoever,
as well as any expenses or attorney’s fees associated with such Claims. The
parties acknowledge that this Release does not either affect the rights and
responsibilities of the Equal Employment Opportunity Commission to enforce the
Age Discrimination in Employment Act, or justify interfering with the protected
right of an employee to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission under the
Age Discrimination in Employment Act. In the event the Equal Employment
Opportunity Commission commences a proceeding against the Company in which
Executive is a named party, the Executive agrees to waive and forego any
monetary claims which may be alleged by the Equal Employment Opportunity
Commission to be owed to Executive. Notwithstanding the foregoing, nothing in
the provisions of this Release shall act as a release by the Executive of any
Claims against the Company with respect to (i) any amounts or benefits to which
the Executive may become entitled to receive under the Executive Transition
Agreement, (ii) any right the Executive may have to indemnification under the
terms

 

- 1 -

--------------------------------------------------------------------------------



of the Executive Transition Agreement or under the terms of any other applicable
indemnification agreement, the organizational documents of the Company, the
terms of any insurance policy, the terms of any Company indemnification policy,
the terms of applicable law or otherwise, (iii) the Executive’s rights under and
in accordance with the terms of any employee benefit plan in which Executive
participates, and (iii) any Claims arising with respect to acts, events or
occurrences taking place after the date of this Release. For the purposes
hereof, the term “Company” shall include any direct or indirect successor to the
Company. Executive does not waive or release any claims which arise after the
date Executive executes this Agreement.

2.      Executive has been advised to consult with an attorney prior to
executing this Agreement. By executing this Agreement, Executive acknowledges
that (a) he has been provided with an opportunity to consult with an attorney or
other advisor of his choice regarding the terms of this Agreement, (b) this is a
final offer and Executive has been given 21 days in which to consider whether he
wishes to enter into this Agreement, (c) Executive has elected to enter into
this Agreement knowingly and voluntarily and (d) if he does so within fewer than
21 days from receipt of the final document he has knowingly and voluntarily
waived the remaining time. This Agreement shall be fully effective and binding
upon all parties hereto immediately upon execution of this Agreement except as
to rights or claims arising under the ADEA, in which case Executive has 7 days
following execution of this Agreement to change his mind.

________________________________
Executive


ZYGO CORPORATION



By:_____________________________
Title:____________________________

 

 

- 2 -

--------------------------------------------------------------------------------



exhibit b
restrictive covenants

This Exhibit B is part of, and is incorporated by reference in, the Executive
Transition Agreement (the “Agreement”) to which this Exhibit B is attached. The
covenants set forth in this Exhibit B are given by the Executive in
consideration for the benefits described in the Agreement and other good and
valuable consideration. Unless otherwise specified, the capitalized terms used
in this Exhibit B shall have the meanings ascribed to them in the Agreement.

1.                  Nondisclosure of Confidential Information; Inventions.
Executive will be bound by the covenants contained in the Company’s form of
Nondisclosure and Assignment of Inventions Agreement, as it currently exists or
may be hereafter amended for executives or employees generally, said covenants
being incorporated herein by reference, it being understood that such covenants
shall apply to the information, inventions and property of the Company and its
subsidiaries.

2.                  Duty to Return Company Documents and Property. Upon the
termination of Executive’s employment with the Company for any reason, Executive
shall immediately return and deliver to the Company any and all papers, books,
records, documents, memoranda and manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, belonging to the Company or
any of its subsidiaries or relating to the business of the Company or any of its
subsidiaries, in Executive’s possession, whether prepared by Executive or
others. If at any time after the termination of Executive’s employment,
Executive determines that Executive has any trade secrets or other confidential
information belonging to the Company or any of its subsidiaries in Executive’s
possession or control, Executive shall promptly return to the Company all such
trade secrets and other confidential information, including all copies and
portions thereof.

3.                  Non-Solicitation. During the period of Executive’s
employment or other service with the Company and for 12 months thereafter,
Executive shall not, without the prior written consent of the Company, directly
or indirectly: (a) solicit, request, advise, entice, persuade or induce or hire
any employee, consultant, or independent contractor employed by or working on
behalf of the Company or any of its subsidiaries at any time during the
six-month period prior to the Executive’s termination of employment with the
Company to leave the Company or any of its subsidiaries or to engage in any
activity which, were it done by the Executive, would violate the terms of this
Agreement (it being understood that a general advertisement or solicitation for
employment that is not targeted and that does not have the effect of being
targeted to any current or former Company employee, consultant or independent
contractor shall not, by itself, be deemed to be a violation of this Section
3(a)); (b) or solicit, request, advise, entice, persuade or induce any
individual or entity, including but not limited to any customer, supplier,
vendor, investor, equity or financing source, or other contracting party of the
Company or any of its subsidiaries, to terminate, reduce or refrain from
continuing or renewing their present or prospective contractual or business
relationship with the Company or any of its subsidiaries.

4.                  Non-Competition Restrictions. During the period of
Executive’s employment or other service with the Company and for 12 months
thereafter, Executive shall not, directly or indirectly, without the prior
written consent of the Company, engage in, become financially interested in, be
employed by, render any consultation or business advice with respect to, or have

 

- 1 -

--------------------------------------------------------------------------------



any connection with, any business engaged in the research, development, testing,
design, manufacture, sale, lease, marketing, utilization or exploitation of any
products or services which are designed for the same purpose as or are otherwise
directly competitive with, products or services of the Company or any of its
subsidiaries, in any geographic area where, during the period of Executive’s
employment with the Company or any subsidiary or at the time of the termination
of Executive’s employment or other service with the Company and its
subsidiaries, as the case may be, the Company or any of its subsidiaries has or
has documented current plans to have an active business presence, it being
understood, however, that the foregoing restrictions shall be limited to
products and services with respect to which Executive was involved at the time
of, or within one year prior to, the termination of Executive’s employment.
Notwithstanding the foregoing, nothing herein shall restrict Executive from
employment with any entity that is in competition with Company if the
competitive business unit of such entity is not the primary business of such
entity, and if the Executive is not involved in activities that are in
competition with the Company. Moreover, notwithstanding the foregoing,
Executive’s mere purchase or holding, for investment purposes, of securities
representing less than 5% of the outstanding value or voting interest of a
publicly traded company shall not be deemed to be a violation of the provisions
of this paragraph (it being understood that the purchase or holding of
securities of a company that is not engaged in the research, development,
testing, design, manufacture, sale, lease, marketing, utilization or
exploitation of any products or services which are designed for the same purpose
as or are otherwise directly competitive with, products or services of the
Company or any of its subsidiaries, shall not be restricted by this paragraph).

5.                  Remedies. It is intended that, in view of the nature of the
Company’s business, the restrictions contained in paragraphs 1 through 4 above
(including, without limitation, the restrictions that are specifically
incorporated herein by reference), are considered reasonable and necessary to
protect the Company’s legitimate business interests and that any violation of
these restrictions would result in irreparable injury to the Company. In the
event of a breach or threatened breach by Executive of any restrictive covenant
contained herein, the Company shall be entitled to a temporary restraining order
and injunctive relief. Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach of these restrictive covenants, including, without
limitation, the recoupment and other remedies specified in the Agreement. These
covenants and restrictions shall each be construed as independent of any other
provisions in the Agreement, and the existence of any claim or cause of action
by Executive against the Company, whether predicated on the Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants and restrictions.

6.                  Severability; Reformation. Should a court determine that any
paragraph or sentence, or any portion of a paragraph or sentence of this Exhibit
B is invalid, unenforceable, or void, such determination shall not have the
effect of invalidating or validating the remainder of the paragraph, sentence or
any other provision of this Exhibit B. Further, it is intended that the court
should construe this Exhibit B by limiting and reducing it only to the extent
necessary to be enforceable under then applicable law.

- 2 -

--------------------------------------------------------------------------------



exhibit c
other agreement(s)

Set forth below is a description of the agreement(s), if any, referenced in
Section 15 of the Executive Transition Agreement to which this Exhibit is
attached:

[Insert description of prior agreement(s) that provide or include provisions for
severance or other payments or benefits upon termination of employment in
connection with a change in control]



 

 

 

 

 

- 1 -

--------------------------------------------------------------------------------